

 
 

--------------------------------------------------------------------------------

 
 Exhibit 10.3



PRIVATEBANCORP, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 
This Restricted Stock Award Agreement (“Agreement”) is entered into as of the
date set forth on the signature page hereof by and between PrivateBancorp, Inc.,
a Delaware corporation (the “Company”), and the undersigned Grantee
(“Grantee”).  Except as otherwise indicated or defined herein, all words with
initial capitals shall have the same meaning as ascribed to them in the
PrivateBancorp, Inc. 2007 Long-Term Incentive Compensation Plan (the
“Plan”).  Grantee acknowledges receipt of a copy of the Plan.
 
WHEREAS, the Company desires to grant to Grantee a certain number of shares of
Common Stock, subject to the restrictions, and on the terms and conditions, set
forth in the Plan and this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Grant of Award; Form of Award.
 
(a) Upon the execution and delivery of this Agreement and the related Restricted
Stock Award Certificate of even date herewith attached hereto (the “Restricted
Stock Award Certificate”), and subject to the terms and conditions of the Plan
(the terms and provisions of which are incorporated herein and expressly made a
part hereof), the Company hereby grants to Grantee the aggregate number of
shares of Common Stock of the Company set forth on the Restricted Stock Award
Certificate, subject to the restrictions and on the terms and conditions set
forth herein and in the Plan (the “Award”) and subject to any adjustment as
provided in the Plan.  As soon as practicable after Grantee has executed this
Agreement and the documents described in Section 1(b), below, and delivered the
same to the Company, the Company shall cause to be issued in Grantee’s name a
stock certificate representing the total number of shares of Common Stock
covered by this Award in accordance with Section 4, below.
 
(b) Grantee shall indicate acceptance of the terms of the Award by signing and
returning a copy hereof and shall sign and return the irrevocable stock power
attached hereto to facilitate the transfer of some or all of the shares covered
by the Award to the Company (or its assignee or nominee) if required under the
terms of this Agreement or applicable laws or regulations.
 
(c) To the extent expressly provided in the Restricted Stock Award Certificate,
this Award may constitute an award of Restricted Share Units under the Plan, in
which case the special provisions applicable to Restricted Share Units set forth
in Section 18 below shall apply.
 
2. Restrictions.  The shares of Common Stock covered by this Award shall be
subject to the restrictions set forth in Section 9(a) of the Plan, which
include, but are not limited to, prohibitions on the sale, transfer, assignment,
pledge or encumbrance of said shares, prior to the vesting date set forth on the
Restricted Stock Award Certificate (the period ending on any such vesting
date(s) is hereinafter referred to as the “Restricted Period”). Sale, transfer
and other disposition of the shares following termination of the Restricted
Period may be limited by the absence of an established trading market for such
shares and/or the provisions of applicable securities laws.  The restrictions
imposed hereunder shall not lapse upon expiration of the Restricted Period if
such lapse would constitute a violation of any applicable federal or state
securities or other law or regulation and shall only lapse upon the termination
of such violation.  As a condition to the receipt of the shares of Common Stock
covered by this Award, the Company may require Grantee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
 
3. Rights as a Shareholder.  Grantee shall have the right to vote the shares of
Common Stock covered by this Award and to receive dividends thereon unless and
until such shares are forfeited pursuant to Section 5 hereof.
 
4. Custody and Delivery of Shares.  Each certificate representing the shares of
Common Stock covered by this Award shall be issued in the name of Grantee and
shall bear appropriate legends regarding this Agreement and such other
restrictions on transferability, which are substantially similar to the legend
set forth as follows:
 
“The shares represented by this certificate are deemed to be restricted stock
and until the applicable Grant Date (which is the first, second or third
anniversary, as applicable, of the date the Award was made) are subject to the
terms and conditions, including certain restrictions on transfer, applicable to
restricted stock pursuant to the PrivateBancorp, Inc. 2007 Long-Term Incentive
Compensation Plan and the Restricted Stock Award Agreement covering these
shares, copies of which are available from the Company.”
 
The Company shall hold the certificate for shares of Common Stock covered by
this Award until the shares represented hereby have vested pursuant to the
Restricted Stock Award Certificate and Section 5 of this Agreement, and will
thereupon, subject to the satisfaction of any applicable federal, state, local
or other tax withholding obligations and applicable securities laws, deliver the
certificate for the vested shares to Grantee, and destroy the stock power
referred to in Section 1(b) relating to the vested shares, or use it to
authorize the withholding of shares for payment of taxes, pursuant to Section 7,
below.
 
5. Vesting; Effect of Termination of Employment; Special Retirement.
 
(a) Except to the extent provided in paragraphs (b), (c), (d) or (e) below, the
shares of Common Stock covered by this Award shall vest in accordance with the
schedule set forth in the Restricted Stock Award Certificate.
 
(b) In the event of termination of Grantee’s employment with the Company and its
Subsidiaries prior to the end of the Restricted Period for any reason other than
death or Special Retirement (as defined below), Grantee will forfeit any shares
of Common Stock covered by this Award that are not yet vested, and shall have no
further rights to said shares or any amounts attributable thereto.
 
(c) Notwithstanding anything herein or in the Plan to the contrary, in the event
Grantee shall die during the period of Grantee’s employment, the Restricted
Period shall terminate and the shares of Common Stock covered by this Award
shall vest in full on the date of Grantee’s death and shall be paid to Grantee’s
beneficiary or beneficiaries designated pursuant to Section 8, below.
 
(d) If a Change in Control occurs during the period of Grantee’s employment with
the Company and its Subsidiaries, the Restricted Period and all restrictions
imposed on the shares of Common Stock covered by this Award shall fully and
immediately lapse and be of no further force and effect and the shares of Common
Stock covered by this Award shall vest in full on the date of such Change in
Control.
 
(e) In the event of termination of Grantee’s employment for any reason other
than death or by the Company for Cause (as defined in Section 17 below) on or
after age 62 and completion of at least 10 years of service with the Company or
any Subsidiary (including for this purpose continuous years of service, if any,
with a Subsidiary as of the date such Subsidiary was acquired by the Company)
(such termination of employment a “Special Retirement”), unvested shares at such
Special Retirement shall vest in accordance with the schedule set forth on the
Restricted Stock Award Certificate and paragraphs (c) and (d) above as if
Grantee’s period of employment continued after such Special
Retirement.  Notwithstanding the foregoing, as of the date Grantee shall cease
to be Retired from the Industry (as defined in Section 17 below), the deemed
continuation of Grantee’s employment and any further vesting shall terminate as
of such date and Grantee shall forfeit any shares of Common Stock covered by
this Award that are not yet vested and shall have no further rights to said
shares or any amounts attributable thereto.
 
6. Adjustment Upon Changes in Capitalization.  Any additional share of Common
Stock or other securities or property issued with respect to the Common Stock
covered by this Award, as a result of any declaration of stock dividends,
through recapitalization resulting in stock splits, combinations or exchanges of
shares or otherwise, shall be subject to the restrictions and terms and
conditions set forth herein.
 
7. Payment of Taxes.  Grantee or Grantee’s legal representative shall be
required to pay to the Company the amount of any federal, state, local or other
taxes which the Company determines it is required to withhold and pay over to
governmental tax authorities with respect to shares of Common Stock covered by
this Award on the date on which the Company’s tax liability arises with respect
to such shares (the “Tax Date”).  Grantee may satisfy such obligation by any of
the following means: (a) cash payment to the Company, (b) delivery to the
Company of Previously-Acquired Shares of Common Stock having an aggregate Fair
Market Value determined as of the Tax Date that equals the amount required,
(c) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value determined as of
the Tax Date that equals the amount required, or (d) any combination of (a),
(b), and (c).  The value of any shares withheld may not be in excess of the
amount of taxes required to be withheld by the Company determined by applying
the applicable minimum statutory withholding tax rates.
 
8. Beneficiary.  Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock covered in this Award shall be
paid in case of his death before receipt of such shares.  Each designation shall
be on a form prescribed for such purpose by the Committee and shall be effective
only as set forth therein.
 
9. Compliance with Certain Laws and Regulations.  If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock covered in this Award upon any securities exchange or
under any law or regulation, or that the consent or approval of any governmental
regulatory body is necessary or desirable in connection with the granting of
shares of Common Stock hereunder, Grantee shall supply the Committee or Company,
as the case may be, with such certificates, representations and information as
the Committee or Company, as the case may be, may request and shall otherwise
cooperate with the Company in obtaining any such listing, registration,
qualification, consent or approval.
 
10. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Grantee at the address set forth on the records of the
Company, to the Company at its offices at 70 West Madison Street, Suite 900,
Chicago, Illinois 60602, or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party.  Any notice under this Agreement will be deemed to have been
given when received.
 
11. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
12. Complete Agreement.  This Agreement and those documents expressly referred
to herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
 
13. Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
14. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
 
15. Remedies.  Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
16. Waiver or Modification.  Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto.  Waiver by either party of any breach of this Agreement shall
not operate as a waiver of any subsequent breach.
 
17. Miscellaneous.
 
(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses incurred by the Company in connection therewith, and will use
its best efforts to comply with all laws and regulations which, in the opinion
of counsel for the Company, shall be applicable thereto.
 
(b) This Agreement shall not be construed as an employment contract and does not
give Grantee any right to continued employment by the Company or any affiliate
of the Company or to the receipt of any future Restricted Stock or other awards
under the Plan.
 
(c) This Agreement and the Award is subject to (i) the terms and conditions of
the Plan and (ii) all good faith determinations of the Committee and of the
Company pursuant to the Plan.
 
(d) “Termination For Cause” means a termination of the employment of Grantee by
the Company or any Subsidiary for any of the following reasons:
 
(i) In the case where there is an employment, change in control or similar
agreement in effect between Grantee and the Company or any Subsidiary that
defines “cause” (or similar words), the termination of an employment arrangement
that is or would be deemed to be for “cause” (or similar words) as defined in
such agreement.
 
(ii) In the case where there is no employment, change in control or similar
agreement in effect between Grantee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Grantee’s employment due to:
 
(1) The commission by Grantee, as reasonably determined by the Committee, of any
theft, embezzlement or felony against the Company or any Subsidiary;
 
(2) The commission of an unlawful or criminal act by Grantee resulting in
material injury to the business or property of the Company or any Subsidiary or
of an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;
 
(3) The commission of an intentional act by Grantee in the performance of
Grantee’s duties as an employee of the Company or any Subsidiary amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or any Subsidiary, all as reasonably determined by
the Committee; or
 
(4) The habitual drunkenness or drug addiction of Grantee, as reasonably
determined by the Committee.
 
(e) “Retired from the Industry” with respect to a Grantee means the Grantee has
retired from the Company and all Subsidiaries under circumstances that
constitute Special Retirement and Grantee (A) does not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any bank, thrift, bank or thrift holding company, asset
management company, trust company, investment advisor, or any other financial
services company (other than the Company or a Subsidiary), whether existing or
in formation, that provides or plans to provide banking or other financial
services, including but not limited to, those relating to loans, deposits,
treasury management, custodial or trust services, or investment or wealth
management services, and (B) certifies to the Company, at such times and in such
manner as the Committee may require, that since Grantee’s retirement, Grantee
has not performed any such services.
 
18. Special Provisions Applicable to Restricted Share Units.  In the event the
Restricted Stock Award Certificate expressly provides that the Award is an award
of Restricted Share Units, then the provisions of the Plan applicable to
Restricted Share Units shall apply to this Award and foregoing provisions of
this Agreement shall be interpreted and applied within the context of a
Restricted Share Unit Award, which interpretation and application shall, among
other things, reflect the following:
 
(a) The Award hereunder shall be an award of Restricted Share Units
(“Units”).  When payable, each Unit will be converted to and paid in shares of
Common Stock.
 
(b) Provided Grantee has become vested in accordance with Section 5 above, the
Units will become payable on the earlier of: (i) date set forth on the
Restricted Stock Award Certificate; (ii) the termination of the Restricted
Period due to the Grantee’s death; or (ii) the termination of the Restricted
Period upon a Change in Control, provided such Change in Control is a change in
ownership or change in effective control that qualifies as a payment event under
Code Section 409A and any applicable final regulations and other published
guidance relating thereto (collectively “Section 409A”).
 
(c) Grantee will not have any voting rights with respect to the Units, but will
be entitled to receive dividends paid with respect to a corresponding number of
shares of Common Stock as contemplated by Section 3 above.
 
(d) It is intended that the Units and exercise of authority or discretion
hereunder shall comply with Code Section 409A so as not to subject Grantee to
the payment of any interest or additional tax imposed under Section 409A.  In
furtherance of this intent, to the extent that any United States Department of
the Treasury regulations, guidance, interpretations or changes to Section 409A
would result in Grantee becoming subject to interest and additional tax under
Section 409A of the Code, the Company and Grantee agree to amend this Award
Agreement to bring the Units into compliance with Section 409A.
 
[Signature Page Follows]
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
___ day of __________, 20__.
 

 
PRIVATEBANCORP, INC.
 
 
By:                                                                
Name:                                                              
Title:                                                              
 
GRANTEE
 
 
 
Signature
 
 
 
Print Name




 
 

--------------------------------------------------------------------------------

 
For RSU’s

Grant Date
Number of Shares
_______________
_______________



PRIVATEBANCORP, INC.
 
RESTRICTED STOCK AWARD CERTIFICATE
 
THIS CERTIFIES THAT ___________________________________ has been awarded ______
Restricted Share Units PRIVATEBANCORP, INC., subject to the terms and conditions
of this Restricted Stock Unit Award Certificate, the related Restricted Stock
Award Agreement and the PrivateBancorp, Inc. 2007 Long-Term Incentive
Compensation Plan.  For information regarding the terms of your Restricted Share
Units, see Section 18 of the Restricted Stock Award Agreement.
 
Except as may be otherwise provided in the Restricted Stock Award Agreement or
the Incentive Compensation Plan, the restrictions applicable to units awarded
hereunder shall lapse as to all or a portion of the number of shares set forth
above, and such shares shall vest, as follows:
 
On and After
the Following Dates
Maximum Percentage
First anniversary of grant date
Second anniversary of grant date
Third anniversary of grant date
One-Third
Two-Thirds
100%



IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Restricted Stock Unit
Award Certificate to be signed by its duly authorized officer this ___ day of
__________, 20__.
 

 
By:                                                                
Its:                                                                




 
 

--------------------------------------------------------------------------------

 
For RSU’s

ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, I, ______________________, hereby assign and transfer unto
_______________________ _______________ (_______) shares of the Common Stock of
PrivateBancorp, Inc. (the “Company”) in my name on the books of the Company
represented by Certificate No. __.
 
I do hereby irrevocably constitute and appoint _____________________________ as
my attorney-in-fact to transfer the said stock on the books of the within named
Company with full power of substitution in the premises.  By execution hereof, I
represent that such shares now stand in my name on the books of the Company.
 

 
 
Printed Name:                                                              
Dated as of _______ __, 20__.
 
IN THE PRESENCE OF
 
 




 
 

--------------------------------------------------------------------------------

 
For RSU’s

BENEFICIARY DESIGNATION FORM FOR RESTRICTED STOCK
 
Restricted Stock Award Agreement(s) (the “Restricted Stock Unit Award(s)”) dated
(fill in Restricted Stock Award Dates):
 

           



You may designate a primary beneficiary and a secondary beneficiary to whom
rights under your Restricted Stock Unit Award Agreements will pass in the event
of your death.  You may name more than one person as a primary or secondary
beneficiary.  For example, you may wish to name your spouse as primary
beneficiary and your children as secondary beneficiaries.  Your secondary
beneficiary(ies) will have no rights with respect to your Restricted Stock Unit
Award(s) if any of your primary beneficiaries survive you.  All primary
beneficiaries will have equal rights with respect to your Restricted Stock Unit
Award(s) unless you indicate otherwise.  The same rule applies for secondary
beneficiaries.
 
Designate Your Beneficiary(ies):
 
Primary Beneficiary(ies) (give name, address and relationship to you):
 
Secondary Beneficiary(ies) (give name, address and relationship to you):
 
I certify that my designation of beneficiary set forth above is my free act and
deed and acknowledge that when effective it will revoke any prior designation I
may have made with regard to the Restricted Stock Unit Award(s) set forth above.
 

 
 
Printed Name:                                                              
Dated as of _______ __, 20__.
 



This Beneficiary Designation Form for Restricted Stock Unit shall be effective
on the day it is received by the Chief Human Resources Officer (or her designee)
of the Company at 70 West Madison Street, Chicago, Illinois 60602.  This Form
shall be (i) delivered to the Chief Human Resources Officer (or her designee) by
personal delivery, facsimile, United States mail or by express courier service,
and (ii) deemed to be received upon personal delivery, upon confirmation of
receipt of facsimile transmission or upon receipt by the Chief Human Resources
Officer (or her designee) if by United States mail or express courier service;
provided, however, that if this Form is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
 

 
RECEIVED AND ACKNOWLEDGED:
PRIVATEBANCORP, INC.
 
 
By:                                                                
Name:                                                                
Title:Chief Human Resources Officer or
a Duly Authorized Designee




 
 

--------------------------------------------------------------------------------

 
